Citation Nr: 1731244	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-32 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include paralysis of the median nerve, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the evidentiary record.  The Board observes that the Veteran requested an additional Travel Board hearing in March 2017; however, the Veteran has already been afforded a hearing concerning his claims on appeal.

These matters were remanded by the Board in October 2012 for further development.  In the October 2012 decision and remand, the Board also remanded the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome of the upper extremities.  In August 2014, the Veteran testified at a Travel Board hearing before another VLJ with regard to that issue exclusively. Accordingly, the issue of entitlement to service connection for bilateral carpal tunnel syndrome of the upper extremities is addressed in a separate decision issued by that VLJ.

The claims considered herein were subsequently remanded for additional development in an October 2014 Board remand.  The case has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claims must again be remanded for further development.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As of August 5, 2016, the Veteran is in receipt of a 30 percent rating for his bronchial asthma, a 30 percent rating for migraine headaches, a 20 percent rating for a right ankle strain and a 20 percent rating for osteoarthritis of the right foot.  The Board notes that the right ankle strain and the right foot osteoarthritis result from a common etiology.  He has a combined rating of 70 percent.  Therefore, he meets the schedular criteria found in 38 C.F.R. § 4.16 (a).

In his most recent June 2017 VA Form 21-8940 for TDIU, the Veteran indicated he is unable to secure or follow any substantially gainful occupation due to his service-connected asthma, migraines, and his arthritis; the Veteran has previously also claimed that his carpal tunnel syndrome was one of the disabilities because of which he could not work.  The Board initially notes that per a separate Board decision, the Veteran's claim of service connection for bilateral carpal tunnel syndrome of the upper extremities is also being remanded to the Agency of Original Jurisdiction (AOJ). 

Additionally, as the Veteran is now schedularly eligible for TDIU, a new examination with consideration of functional limitations must be afforded the Veteran.  The Board observes that a September 2016 examiner commented on the impact of the Veteran's left foot disability and a November 2016 examiner commented on the impact of the Veteran's migraines as to his functioning.

Also, there are still outstanding VA treatment records from the Gainesville/Lakeland VA Medical Center.  The prior remand regarding service connection for carpal tunnel indicated that treatment records dating from 1985 should be associated on remand.  A December 2015 response from the Lake City VA Medical Center indicates that records were copied to include treatment from 1980 to 1991 and that treatment records from 2000 forward are available on CAPRI; however, these records are not in the Veteran's electronic file.  A February 2016 report of contact with the facility confirmed that Gainesville/Lake City fall under the same network and would be the same records.  A March 2016 report of contact with the facility indicates that the records were reportedly mailed but not received.  The most recent request dated March 2016 went unanswered.  Therefore, the evidence of record indicates there are still outstanding VA treatment records dating from 1985 to the present from the Gainesville/Lake City VAMC.  

On remand, the AOJ should also obtain all outstanding, ongoing VA treatment records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida.  Any identified private records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records, to include all outstanding records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida as well as records from 1985 to the present from the Gainesville/Lake City VAMC.  Requests for these treatment records should be in writing, as well as any negative responses received by the AOJ, and all are to be associated with the evidentiary record.  All obtained records should be associated with the evidentiary record.

2.  The AOJ should ask the Veteran to identify any private treatment related to his bronchial asthma and/or reported unemployability.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated. If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  Schedule an examination to determine the current severity of the Veteran's bronchial asthma as well as its, and other service-connected disabilities except the left foot and migraines, impact on his employability.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report. 

The examiner should identify the symptoms resulting from the service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  His age and non-service connected disorders should not be considered.  The rationale for all opinions expressed must also be provided.

4.  After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


